Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a continuation application (CON) of U.S. Application Serial Number 15/398945, filed 1/5/2017, now US Patent 10596207, which is a CON of U.S. Application Serial Number 13/264395, filed 10/14/2011, now US Patent 9574169, which is a 371 of PCT/EP2010/002604, filed 4/28/2010.  This application claims benefit to foreign application EP 09100265, filed 4/30/2009.  Claims 13-34 are pending.

Information Disclosure Statement
The information disclosure statement submitted on 2/5/2020 has been considered by the examiner.  NPL cite AI is lined through because it is a duplicate of NPL cite V.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 15-17 and 19 of U.S. Patent No. 9574169 (herein “’169”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘169 recites a freeze dried composition comprising: (a) a freeze dried Lactococcus lactis bacterium; and (b) stabilizing compounds consisting of: (1) a starch hydrolysate, wherein the starch hydrolysate is selected from dextran and dextrin, (2) a glutamic acid salt, and (3) a polyol, wherein the polyol is selected from sorbitol and mannitol, and wherein the composition is free of milk; claim 2 of ‘169 recites the freeze dried composition according to claim 1, wherein prior to freeze drying: the amount of starch hydrolysate ranges from about 2.0% to about 10% (w/v); the amount of glutamic acid salt ranges from about 2.0% to about 10% (w/v); and the amount of polyol ranges from about 5.0 to about 30% (w/v) and claim 15 recites the freeze dried composition according to claim 1, wherein the composition is free of animal-derived compounds.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce freeze-dried compositions comprising a biomass of freeze dried Lactococcus lactis bacteria; and a combination of stabilizing compounds consisting of: a starch hydrolysate selected from a dextran and a dextrin; a glutamic acid salt; and a polyol selected from sorbitol and mannitol, wherein the composition is free of animal derived products, and wherein a total amount of the starch hydrolysate, the glutamic acid salt, and the polyol in a mixture comprising the Lactococcus lactis bacteria and the combination of stabilizing compounds, prior to freeze drying, is no more than 12% (w/v) because claim 15 of ‘169 recites that the composition is free of animal-derived compounds, claim 1 of ‘169 recites that the composition comprises a freeze dried Lactococcus lactis bacterium (i.e. a biomass of freeze dried Lactococcus lactis bacteria) and stabilizing compounds consisting of: a starch hydrolysate selected from dextran and dextrin, a glutamic acid salt, and a polyol selected from sorbitol and mannitol and claim 2 of ‘169 recites that the amount of starch hydrolysate can be about 2.0% (w/v); the amount of glutamic acid salt can be about 2.0% (w/v) and the amount of polyol can be about 5.0% (w/v); therefore, instant claims 13 and 14 are prima facie obvious over claims 1-2 and 15 of ‘169.
Regarding instant claims 15 and 17, claim 1 of ‘169 recites that the starch hydrolysate can be dextran and the polyol can be sorbitol; therefore, instant claims 15 and 17 are prima facie obvious over claims 1-2 and 15 of ‘169.
Regarding instant claim 16, claim 3 of ‘169 recites that the glutamic acid salt is sodium glutamate; therefore, instant claim 16 is prima facie obvious over claims 1-3 and 15 of ‘169.
Regarding instant claim 18, claim 19 of ‘169 recites that the Lactococcus lactis bacterium is genetically modified; therefore, instant claim 18 is prima facie obvious over claims 1-2, 15 and 19 of ‘169.
Regarding instant claim 19, claim 6 of ‘169 recites that the Lactococcus lactis bacterium comprises one or more recombinant nucleic acids which are heterologous to the Lactococcus lactis bacterium; therefore, instant claim 19 is prima facie obvious over claims 1-2, 6 and 15 of ‘169.
Regarding instant claim 20, claim 16 of ‘169 recites that the Lactococcus lactis bacterium in the composition retains at least 50% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 20 is prima facie obvious over claims 1-2 and 15-16 of ‘169.
Regarding instant claim 21, claim 17 of ‘169 recites that the Lactococcus lactis bacterium in the composition retains at least 80% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 21 is prima facie obvious over claims 1-2, 15 and 17 of ‘169.
Regarding instant claim 22, claim 7 of ‘169 recites a culture or starter culture composition comprising the -20° C or 5° C freeze dried composition according to claim 1; therefore, instant claim 22 is prima facie obvious over claims 1-2, 7 and 15 of ‘169.
Regarding instant claim 23, claim 8 of ‘169 recites a medicament comprising the freeze dried composition according to claim 1; therefore, instant claim 23 is prima facie obvious over claims 1-2, 8 and 15 of ‘169.
Regarding instant claim 24, claim 9 of ‘169 recites a food ingredient comprising the freeze dried composition according to claim 1; therefore, instant claim 24 is prima facie obvious over claims 1-2, 9 and 15 of ‘169.
Regarding instant claim 25, claim 10 of ‘169 recites a food product or animal feed comprising the culture or starter culture composition according to claim 7; therefore, instant claim 25 is prima facie obvious over claims 1-2, 7, 10 and 15 of ‘169.
Claim 5 of ‘169 recites a method for freeze drying Lactococcus lactis bacteria comprising: (a) providing a bacterial biomass comprising Lactococcus lactis bacteria; (b) mixing the biomass with a combination of stabilizing compounds to form a composition, wherein the combination of stabilizing compounds consists of: (1) a starch hydrolysate, wherein the starch hydrolysate is selected from dextran and dextrin, (2) a glutamic acid salt, and (3) a polyol, wherein the polyol is selected from sorbitol and mannitol; and (c) freeze drying the composition, wherein the biomass is free of milk; claim 2 of ‘169 recites the freeze dried composition according to claim 1, wherein prior to freeze drying: the amount of starch hydrolysate ranges from about 2.0% to about 10% (w/v); the amount of glutamic acid salt ranges from about 2.0% to about 10% (w/v); and the amount of polyol ranges from about 5.0 to about 30% (w/v) and claim 15 of ‘169 recites the freeze dried composition according to claim 1, wherein the composition is free of animal-derived compounds.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 5, 2 and 15 of ‘169 for freeze drying Lactococcus lactis bacteria comprising: (a) providing a bacterial biomass comprising Lactococcus lactis bacteria; (b) mixing the biomass with a combination of stabilizing compounds to form a composition, wherein the combination of stabilizing compounds consists of: (1) a starch hydrolysate, wherein the starch hydrolysate is selected from dextran and dextrin, (2) a glutamic acid salt, and (3) a polyol, wherein the polyol is selected from sorbitol and mannitol; and (c) freeze drying the composition, wherein the composition is free of animal derived products, and wherein a total amount of the starch hydrolysate, the glutamic acid salt, and the polyol in a mixture comprising the Lactococcus lactis bacteria and the combination of stabilizing compounds, prior to freeze drying, is no more than 12% (w/v) because claim 15 of ‘169 recites that the composition is free of animal-derived compounds, claim 5 of ‘169 recites a method for producing a composition comprising a freeze dried Lactococcus lactis bacterium (i.e. a biomass of freeze dried Lactococcus lactis bacteria) and stabilizing compounds consisting of: a starch hydrolysate selected from dextran and dextrin, a glutamic acid salt, and a polyol selected from sorbitol and mannitol and claim 2 of ‘169 recites that the amount of starch hydrolysate can be about 2.0% (w/v); the amount of glutamic acid salt can be about 2.0% (w/v) and the amount of polyol can be about 5.0% (w/v); therefore, instant claims 26-27 are prima facie obvious over claims 1-2, 5 and 15 of ‘169.
Regarding instant claims 28 and 30, claim 5 of ‘169 recites that the starch hydrolysate can be dextran and the polyol can be sorbitol; therefore, instant claims 28 and 30 are prima facie obvious over claims 1-2, 5 and 15 of ‘169.
Regarding instant claim 29, claim 3 of ‘169 recites that the glutamic acid salt is sodium glutamate; therefore, instant claim 29 is prima facie obvious over claims 1-3, 5 and 15 of ‘169.
Regarding instant claim 31, claim 19 of ‘169 recites that the Lactococcus lactis bacterium is genetically modified; therefore, instant claim 31 is prima facie obvious over claims 1-2, 5, 15 and 19 of ‘169.
Regarding instant claim 32, claim 6 of ‘169 recites that the Lactococcus lactis bacterium comprises one or more recombinant nucleic acids which are heterologous to the Lactococcus lactis bacterium; therefore, instant claim 32 is prima facie obvious over claims 1-2, 5-6 and 15 of ‘169.
Regarding instant claim 33, claim 16 of ‘169 recites that the Lactococcus lactis bacterium in the composition retains at least 50% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 33 is prima facie obvious over claims 1-2, 5 and 15-16 of ‘169.
Regarding instant claim 34, claim 17 of ‘169 recites that the Lactococcus lactis bacterium in the composition retains at least 80% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 34 is prima facie obvious over claims 1-2, 5, 15 and 17 of ‘169.

Claims 13-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 15-17 and 19 of U.S. Patent No. 10596207 (herein “’207”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘207 recites a composition comprising: (a) a biomass of freeze dried Lactococcus lactis bacteria; and (b) stabilizing compounds, wherein a ratio of the biomass to the stabilizing compounds is no more than 1:1 ( dry weight biomass to dry weight stabilizing compounds), wherein the stabilizing compounds consist of: (i) a starch hydrolysate, wherein the starch hydrolysate is selected from dextran and dextrin, (ii) a glutamic acid salt, and (iii) a polyol, wherein the polyol is selected from sorbitol and mannitol, and wherein the composition is free of milk; claim 2 of ‘207 recites the composition according to claim 1, wherein prior to freeze drying: the amount of starch hydrolysate ranges from about 2.0% to about 10% (w/v); the amount of glutamic acid salt ranges from about 2.0% to about 10% (w/v); and the amount of polyol ranges from about 5 .0 to about 30% (w/v) and claim 15 of ‘207 recites the composition according to claim 1, wherein the composition is free of animal-derived compounds.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce freeze-dried compositions comprising a biomass of freeze dried Lactococcus lactis bacteria; and a combination of stabilizing compounds consisting of: a starch hydrolysate selected from a dextran and a dextrin; a glutamic acid salt; and a polyol selected from sorbitol and mannitol, wherein the composition is free of animal derived products, and wherein a total amount of the starch hydrolysate, the glutamic acid salt, and the polyol in a mixture comprising the Lactococcus lactis bacteria and the combination of stabilizing compounds, prior to freeze drying, is no more than 12% (w/v) because claim 15 of ‘207 recites that the composition is free of animal-derived compounds, claim 1 of ‘207 recites that the composition comprises a freeze dried Lactococcus lactis bacterium (i.e. a biomass of freeze dried Lactococcus lactis bacteria) and stabilizing compounds consisting of: a starch hydrolysate selected from dextran and dextrin, a glutamic acid salt, and a polyol selected from sorbitol and mannitol and claim 2 of ‘207 recites that the amount of starch hydrolysate can be about 2.0% (w/v); the amount of glutamic acid salt can be about 2.0% (w/v) and the amount of polyol can be about 5.0% (w/v); therefore, instant claims 13 and 14 are prima facie obvious over claims 1-2 and 15 of ‘207.
Regarding instant claims 15 and 17, claim 1 of ‘207 recites that the starch hydrolysate can be dextran and the polyol can be sorbitol; therefore, instant claims 15 and 17 are prima facie obvious over claims 1-2 and 15 of ‘207.
Regarding instant claim 16, claim 3 of ‘207 recites that the glutamic acid salt is sodium glutamate; therefore, instant claim 16 is prima facie obvious over claims 1-3 and 15 of ‘207.
Regarding instant claim 18, claim 19 of ‘207 recites that the Lactococcus lactis bacterium is genetically modified; therefore, instant claim 18 is prima facie obvious over claims 1-2, 15 and 19 of ‘207.
Regarding instant claim 19, claim 6 of ‘207 recites that the Lactococcus lactis bacterium comprises one or more recombinant nucleic acids which are heterologous to the Lactococcus lactis bacterium; therefore, instant claim 19 is prima facie obvious over claims 1-2, 6 and 15 of ‘207.
Regarding instant claim 20, claim 16 of ‘207 recites that the Lactococcus lactis bacterium in the composition retains at least 50% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 20 is prima facie obvious over claims 1-2 and 15-16 of ‘207.
Regarding instant claim 21, claim 17 of ‘207 recites that the Lactococcus lactis bacterium in the composition retains at least 80% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 21 is prima facie obvious over claims 1-2, 15 and 17 of ‘207.
Regarding instant claim 22, claim 7 of ‘207 recites a culture or starter culture composition comprising the -20° C or 5° C freeze dried composition according to claim 1; therefore, instant claim 22 is prima facie obvious over claims 1-2, 7 and 15 of ‘207.
Regarding instant claim 23, claim 8 of ‘207 recites a medicament comprising the freeze dried composition according to claim 1; therefore, instant claim 23 is prima facie obvious over claims 1-2, 8 and 15 of ‘207.
Regarding instant claim 24, claim 9 of ‘207 recites a food ingredient comprising the freeze dried composition according to claim 1; therefore, instant claim 24 is prima facie obvious over claims 1-2, 9 and 15 of ‘207.
Regarding instant claim 25, claim 10 of ‘207 recites a food product or animal feed comprising the culture or starter culture composition according to claim 7; therefore, instant claim 25 is prima facie obvious over claims 1-2, 7, 10 and 15 of ‘207.
Claim 5 of ‘207 recites a method for freeze drying Lactococcus lactis bacteria comprising: (a) providing a bacterial biomass comprising Lactococcus lactis bacteria; (b) mixing the biomass with a combination of stabilizing compounds in a ratio of no more than 1:1 (dry weight biomass to dry weight stabilizing compounds) to form a composition, wherein the combination of stabilizing compounds consists of: (1) a starch hydrolysate, wherein the starch hydrolysate is selected from dextran and dextrin, (2) a glutamic acid salt, and (3) a polyol, wherein the polyol is selected from sorbitol and mannitol; and (c) freeze drying the composition, wherein the composition is free of milk; claim 2 of ‘207 recites the composition according to claim 1, wherein prior to freeze drying: the amount of starch hydrolysate ranges from about 2.0% to about 10% (w/v); the amount of glutamic acid salt ranges from about 2.0% to about 10% (w/v); and the amount of polyol ranges from about 5 .0 to about 30% (w/v) and claim 15 of ‘207 recites the composition according to claim 1, wherein the composition is free of animal-derived compounds.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 5, 2 and 15 of ‘207 for freeze drying Lactococcus lactis bacteria comprising: (a) providing a bacterial biomass comprising Lactococcus lactis bacteria; (b) mixing the biomass with a combination of stabilizing compounds to form a composition, wherein the combination of stabilizing compounds consists of: (1) a starch hydrolysate, wherein the starch hydrolysate is selected from dextran and dextrin, (2) a glutamic acid salt, and (3) a polyol, wherein the polyol is selected from sorbitol and mannitol; and (c) freeze drying the composition, wherein the composition is free of animal derived products, and wherein a total amount of the starch hydrolysate, the glutamic acid salt, and the polyol in a mixture comprising the Lactococcus lactis bacteria and the combination of stabilizing compounds, prior to freeze drying, is no more than 12% (w/v) because claim 15 of ‘207 recites that the composition is free of animal-derived compounds, claim 5 of ‘207 recites a method for producing a composition comprising a freeze dried Lactococcus lactis bacterium (i.e. a biomass of freeze dried Lactococcus lactis bacteria) and stabilizing compounds consisting of: a starch hydrolysate selected from dextran and dextrin, a glutamic acid salt, and a polyol selected from sorbitol and mannitol and claim 2 of ‘207 recites that the amount of starch hydrolysate can be about 2.0% (w/v); the amount of glutamic acid salt can be about 2.0% (w/v) and the amount of polyol can be about 5.0% (w/v); therefore, instant claims 26-27 are prima facie obvious over claims 1-2, 5 and 15 of ‘207.
Regarding instant claims 28 and 30, claim 5 of ‘207 recites that the starch hydrolysate can be dextran and the polyol can be sorbitol; therefore, instant claims 28 and 30 are prima facie obvious over claims 1-2, 5 and 15 of ‘207.
Regarding instant claim 29, claim 3 of ‘207 recites that the glutamic acid salt is sodium glutamate; therefore, instant claim 29 is prima facie obvious over claims 1-3, 5 and 15 of ‘207.
Regarding instant claim 31, claim 19 of ‘207 recites that the Lactococcus lactis bacterium is genetically modified; therefore, instant claim 31 is prima facie obvious over claims 1-2, 5, 15 and 19 of ‘207.
Regarding instant claim 32, claim 6 of ‘207 recites that the Lactococcus lactis bacterium comprises one or more recombinant nucleic acids which are heterologous to the Lactococcus lactis bacterium; therefore, instant claim 32 is prima facie obvious over claims 1-2, 5-6 and 15 of ‘207.
Regarding instant claim 33, claim 16 of ‘207 recites that the Lactococcus lactis bacterium in the composition retains at least 50% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 33 is prima facie obvious over claims 1-2, 5 and 15-16 of ‘207.
Regarding instant claim 34, claim 17 of ‘207 recites that the Lactococcus lactis bacterium in the composition retains at least 80% viability after 12 months when stored at -20° C or 5° C; therefore, instant claim 34 is prima facie obvious over claims 1-2, 5, 15 and 17 of ‘207.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651